Citation Nr: 1634373	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  11-12 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a low back disorder, with left lower extremity radiculopathy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. R. Stephens, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy from January 2006 to October 2006, with additional service in the Navy Reserves. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Milwaukee, Wisconsin.

 The Veteran testified before the undersigned Veterans Law Judge at a June 2016 Travel Board hearing.  A copy of the transcript is associated with the claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran has testified that he began experiencing back pain on active duty service in 2006 while in stationed in Iraq as a steelworker.  Specifically, the Veteran stated that he experienced back pain as a result of working on bridges and repairing roads while wearing heavy equipment, including body armor.  The Veteran has also stated that he aggravated his back condition during additional reserve training after returning home from his deployment.  The Veteran has submitted multiple lay statements from fellow servicemen attesting to his complaints of low back pain while on active duty and during reserve training.  The Veteran has also stated that he has experienced left leg pain in connection to his back condition, as originally noted in the November 2009 rating decision on appeal.

The record contains a November 2010 VA medical opinion regarding the direct etiology of the Veteran's back condition and a February 2012 medical opinion regarding possible aggravation of the Veteran's back condition from a May 2009 training incident.  

The Board finds the November 2010 VA medical opinion to be inadequate, specifically due to the examiner's failure to address the multiple lay statements of record regarding symptoms of low back pain in 2006.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 
The examiner begins his opinion by stating that "[t]here is no evidence of chronic or ongoing back pain while on active duty in 2006," which is in direct contradiction to the multiple statements the Veteran has made regarding his in-service back pain, to include his June 2016 hearing testimony, and the statements submitted by multiple fellow servicemen for the Veteran.  The Veteran is certainly competent to report such symptoms, and the servicemen who have submitted statements are competent to report their in-service discussions with the Veteran.  Additionally, the Board finds such statements to be credible, as there is no reason to doubt the contentions of the Veteran and his fellow servicemen.  

In making this determination, the Board acknowledges that the November 2010 examiner may have been referring specifically to the lack of medical evidence of in-service back pain.  However, the lack of contemporaneous medical records does not by itself refute the credibility of the Veteran's assertions.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  Furthermore, the Board notes that the Veteran denied back pain on his post-deployment medical questionnaire.  However, the Veteran has testified that his back condition seemed to improve after returning home from service, so the Board does not find the post-deployment denial of back pain to contradict the Veteran's testimony.

As such, the Board finds that a new medical opinion is necessary in order for an examiner to address any contention by the Veteran of in-service symptoms and post-service symptoms, regardless of whether medical records document treatment.
The examiner should also address the Veteran's lay statements and the lay statements submitted by fellow servicemen with respect to in-service symptoms. 
In addition, the November 2010 opinion suggested that the Veteran's back condition is likely a result of his 2007 work injury.  The Veteran testified that he did not experience an injury "per se," but rather just experienced pain, which he believes is linked to his military service.
Finally, the record indicates that the Veteran has periods of ACDUTRA and INACDUTRA while in the Naval Reserves.  Relevant to the Veteran's claim is confirmation of any such service.  As a result, appropriate steps should be taken to verify the dates of any such service.

Accordingly, the case is REMANDED for the following action:

1. Appropriate efforts should be made to obtain and associate any additional records relating to periods of ACDUTRA or INACDUTRA, including service personnel records from all appropriate sources.  All efforts to obtain these records should be fully documented.  Any records obtained should be associated with the file.  If no records are available, a negative reply is requested and should be associated with the file.

2. Set forth in a clear memorandum all periods of the appellant's ACDUTRA and INACDUTRA service and associate this memorandum with the electronic claims folder. 

3. Take appropriate steps to obtain all outstanding VA treatment records.
 
4. Return the claims file to an examiner of appropriate knowledge and expertise to determine the etiology of the Veteran's current back disorder and any associated neurological symptoms of the left lower extremity.  It is up to the discretion of the examiner if a new examination is necessary, or in the alternative, an addendum opinion is sufficient. 

The claims file and a copy of this remand must be made available to and be reviewed by the examiner in conjunction with the examination.  Any evaluations, studies, or tests deemed necessary by the examiner should be performed and any such results must be included in the examination report. 

Based on a review of the record, the examiner is asked to provide a medical opinion as to the following:

As to whether it is at least as likely as not (a 50 percent or better probability) that the Veteran's back condition or neurological condition of the left lower extremity is attributable to active duty service, including any period of ACDUTRA or INACDUTRA, specifying whether the disorders:

a) are the result of an injury or disease incurred in or aggravated by a period of active duty or active duty for training (ACDUTRA); or

b) an injury incurred or aggravated during a period of inactive duty training (INACDUTRA).

The examiner should specifically address any relevant service treatment records, private medical records, or other potentially relevant medical or lay evidence, including the statements of record by the Veteran and his fellow soldiers regarding in-service back pain.

This includes the Veteran's credible testimony at his June 2016 Travel Board hearing (dated 6/16/2016 in VBMS) and the multiple buddy statements submitted by the Veteran (dated 7/1/2016, 4/8/2011, and 7/22/2009 in VBMS).

Note that the lack of documented treatment in service, while probative, cannot serve as the sole basis for a negative finding.  The Veteran's lay contentions must be considered and weighed in making the determination as to whether a nexus exists between service and the currently diagnosed back or left lower extremity disorder. 

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

5. Thereafter, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.






The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




